Grant, J.
(dissenting). Complainant filed a bill for divorce March 19, 1894, in which her .sole basis for relief is the allegation that defendant, “though of sufficient ability, has grossly, wantonly, and cruelly neglected and refused to provide a suitable maintenance for her.” On the 8th day of November, 1894, after all the proofs were *649tallen, and on the day that the final decree was entered, an amendment was filed, charging extreme cruelty. No petition or order of court allowing the amendment is found in the record. The amendment was not sworn to, nor was the original bill as amended reswom to. Under this state of facts, neither the amendment .nor the charge of cruelty contained in it can be considered. Briggs v. Briggs, 20 Mich. 34; Green v. Green, 26 Mich. 437.
The decree is based upon the “several acts of cruelty and nonsupport” charged in the bill. The proofs fail to show a case of wanton, gross, and cruel neglect or refusal to support complainant. The defendant was 76 years old, physically weak, and part of the time (about three months before the bill was filed) so ill that complainant testified that she did not consider him competent to attend to his affairs; his property mortgaged for $2,000. besides other indebtedness of about $1,000; Ms income very limited and uncertain; and a helpless daughter, 45-years old, dependent upon him for support. I do not deem it important to enter into a detailed statement of the proofs.
Decree should be reversed, and bill dismissed, with the costs of both courts.